--------------------------------------------------------------------------------


BALDWIN & LYONS, INC. ANNUAL INCENTIVE PLAN




1. Background and Purpose.


1.1
Purpose.  The purpose of the Baldwin & Lyons, Inc. Annual Incentive Plan (the
"Plan") is to (i) attract and retain superior employees by providing a
competitive bonus program that rewards outstanding performance and (ii) motivate
and reward eligible employees by making a portion of their cash compensation
dependent on the achievement of certain corporate, business unit and/or
individual performance goals.

Awards under the Plan are intended to qualify as performance-based compensation
deductible by the Company under the qualified performance-based compensation
exception to Section 162(m) of the Code.


1.2
Effective Date. The Plan is effective as of February 13, 2017 (the "Effective
Date"), subject to approval by the stockholders of the Company at the 2017
annual meeting of stockholders, and shall remain in effect until it has been
terminated pursuant to Section 9.6.



2. Definitions. The following terms shall have the following meanings:


2.1
"Affiliate" means a Parent or any Related Entity.



2.2
"Award" means an award granted pursuant to the Plan, the payment of which shall
be contingent on the attainment of Performance Goals with respect to a
Performance Period, as determined by the Committee pursuant to Section 6.1.



2.3
"Base Salary" means the Participant's annualized rate of base salary on the last
day of the Performance Period before (i) deductions for taxes or benefits and
(ii) deferrals of compensation pursuant to any Company or Affiliate-sponsored
plans.



2.4
"Board" means the Board of Directors of the Company, as constituted from time to
time.



2.5
"Cause" means the termination of a Participant's employment or service with the
Company in connection with a termination by the Company or an Affiliate for
cause as defined in a then-effective written agreement between the Company, or
an Affiliate and the Participant.  In the absence of such agreement or policy
and definition, "cause" shall have the meaning set forth in the Company
Long-Term Incentive Plan.



2.6
"Change in Control" shall have the meaning set forth in the Company Long-Term
Incentive Plan.



- 1 -

--------------------------------------------------------------------------------



2.7
"Code" means the Internal Revenue Code of 1986, as such is amended from time to
time, including any applicable regulations, and any reference to a section of
the Code shall include any successor provision of the Code.

2.8
"Committee" means the Compensation Committee, as appointed by the Board to
administer the Plan pursuant to Section 3.1.

2.9
"Company" means Baldwin & Lyons, Inc., an Indiana corporation, and any successor
thereto.

2.10
"Covered Employee" has the meaning set forth in Section 162(m)(3) of the Code.



2.11
"Determination Date" means the earlier of: (a) the 90th day of the Performance
Period or (b) the date on which 25% of the Performance Period has elapsed. The
Determination Date shall be a date on which the outcome of the Performance Goals
is substantially uncertain.



2.12
"Disability" means, unless otherwise defined in an employment agreement between
the Participant and the Company or an Affiliate, a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of at least twelve (12) months; or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of at least twelve
(12) months, receiving income replacement benefits for at least three (3) months
under an accident and health plan covering a Participant.  Notwithstanding the
previous two sentences, with respect to an Award that is subject to Section 409A
where the payment or settlement of the Award will accelerate upon termination of
employment or service as a result of the Participant's Disability, solely for
purposes of determining the timing of payment, no such termination will
constitute a Disability for purposes of the Plan or any Award Document unless
such event also constitutes a "disability" as defined under Section 409A.

2.13
"Maximum Award" means as to any Participant for any Plan Year $5,000,000.00. The
Maximum Award limit shall be pro-rated for any Award payable with respect to a
Performance Period that is shorter than one year.



2.14
"Negative Discretion" means the discretion of the Committee to reduce or
eliminate the size of an Award in accordance with Section 6.1(c) of the Plan.

2.15
"Parent" means any corporation, other than the Company, in an unbroken chain of
corporations ending with the Company, if on the date of grant or an Award each
corporation, other than the Company, owns stock possessing at least fifty
percent (50%) of the total combined voting power of all classes of stock in one
of the other corporations in the chain.

2.16
"Participant" means as to any Performance Period, the executive officers of the
Company or an Affiliate and other employees of the Company (or an Affiliate/the
employees of the Company or an Affiliate) who are designated by the Committee to
participate in the Plan for that Performance Period.

 
- 2 -

--------------------------------------------------------------------------------

2.17
"Performance Criteria" means, any of the general performance objectives,
selected by the Committee from among the performance criteria set forth below,
either individually, alternatively or in any combination, applied to the Company
as a whole or any Subsidiary, business unit, division, segment, product line, or
function or any combination of the foregoing, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable, on an absolute basis or relative to a pre-established
target, to determine whether the performance criteria established by the
Committee has been achieved.  Performance Criteria, may include any of the
following:

(a)
net earnings or net income (before or after taxes);

(b)
basic or diluted earnings per share (before or after taxes);

(c)
net revenues or net revenue growth;

(d)
gross revenue;

(e)
gross profit or gross profit growth;

(f)
net operating profit (before or after taxes);

(g)
return on assets, capital, invested capital, equity or sales;

(h)
cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);

(i)
earnings before or after taxes, interest, depreciation and/or amortization;

(j)
gross or operating margins;

(k)
improvements in capital structure;

(l)
budget and expense management;

(m)
productivity ratios;

(n)
economic value added or other value added measurements;

(o)
share price (including, but not limited to, growth measures and total
shareholder return);

(p)
expense targets;

(q)
margins;

(r)
operating efficiency;

(s)
working capital targets;

(t)
enterprise value;

(u)
safety record;

(v)
completion of acquisitions or business expansion; and

(w)
combined ratio



- 3 -

--------------------------------------------------------------------------------

2.18
"Performance Goals" means the goals selected by the Committee, in its discretion
to be applicable to a Participant, or group of Participants, for any Performance
Period.  Performance Goals shall be based upon one or more Performance
Criteria.  Performance Goals may include a threshold level of performance below
which no Award will be paid and levels of performance at which specified
percentages of the Target Award will be paid and may also include a maximum
level of performance above which no additional Award amount will be paid.

2.19
"Performance Period" means the period for which performance is calculated, which
unless otherwise indicated by the Committee, shall be the Plan Year.

2.20
"Plan" means the Baldwin & Lyons, Inc. Annual Incentive Plan, as may be amended
from time to time.

2.21
"Plan Year" means the Company's fiscal year, which commences on January 1 and
ends on December 31.  The first Plan Year commenced on January 1, 2017.

2.22
"Pro-rated Award" means an amount equal to the Award otherwise payable to the
Participant for a Performance Period in which the Participant was actively
employed by the Company or an Affiliate for only a portion thereof, multiplied
by a fraction, the numerator of which is the number of days the Participant was
actively employed by the Company or an Affiliate during the Performance Period
and the denominator of which is the number of days in the Performance Period.

2.23
"Related Entity" means the corporation or other entity, other than the Company,
to which the Participant primarily provides services on the date of grant of an
Award, and any corporation or other entity, other than the Company, in an
unbroken chain of corporations or other entities beginning with the Company in
which each corporation or other entity has a controlling interest in another
corporation or other entity in the chain, and ending with the corporation or
other entity that has a controlling interest in the corporation or other entity
to which the Participant primarily provides services on the date of grant of an
Award.  For a corporation, a controlling interest means ownership of stock
possessing at least fifty percent (50%) of total combined voting power of all
classes of stock, or at least fifty percent (50%) of the total value of all
classes of stock.  For a partnership or limited liability company, a controlling
interest means ownership of at least fifty percent (50%) of the profits interest
or capital interest of the entity.  In determining ownership, the rules of
Treasury Regulation §§ 1.414(c)-3 and 1.414(c)-4 apply.

2.24
"Section 409A" means Section 409A of the Code.

2.25
"Shares" means the shares of the Company's Class B common stock.

2.26
"Target Award" means the target award payable under the Plan to a Participant
for a particular Performance Period, expressed as either a percentage of the
Participant's Base Salary or as a fixed amount of cash.

3. Administration.
3.1
Administration by the Committee. The Plan shall be administered by the Committee
which shall consist of not less than two (2) members of the Board.  Each member
of the Committee shall qualify as an "outside director" under Section 162(m) of
the Code.  Members of the Committee shall be appointed by the Board.



- 4 -

--------------------------------------------------------------------------------



3.2
Authority of the Committee. Subject to the provisions of the Plan and applicable
law, the Committee shall have the power, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the terms and conditions of any Award, including
the size of the Award, payment terms, vesting conditions, Performance Criteria,
Performance Goals and waiver of forfeiture restrictions; (iii) determine
whether, to what extent, and under what circumstances Awards may be forfeited or
suspended; (iv) construe, interpret, administer, reconcile any inconsistency,
correct any defect and/or supply any omission in the Plan or any instrument or
agreement relating to, or Award granted under, the Plan; (v) establish, amend,
suspend, or waive any rules for the administration, interpretation and
application of the Plan; (vi) determine the duration and purposes of leaves of
absence that may be granted to a Participant without constituting termination of
his or her employment or service for Plan purposes; (vii) authorize any person
to execute, on behalf of the Company, any agreement or instrument required to
carry out the Plan purposes; (viii) correct any defect, supply any omission, or
reconcile any inconsistency in the Plan, any Award, or any instrument or
agreement relating to an Award, in the manner and to the extent it shall deem
desirable to carry the Plan into effect; and (ix) make any other determination,
including factual or legal determinations, and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

3.3
Decisions Binding. All determinations and decisions made by the Committee
pursuant to the Plan and all related orders or resolutions of the Board shall be
final, conclusive and binding on all persons interested in the Plan or an
Award.  The Committee shall consider such factors as it deems relevant to making
its decisions, determinations and interpretations including, without limitation,
the recommendations or advice of any director, officer or employee of the
Company or an Affiliate and such agents, attorneys, consultants and accountants
as it may select.  The Committee's determinations under the Plan need not be the
same for all persons.  A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award and
only on the grounds that such decision or action was arbitrary or capricious or
was unlawful.

3.4
Delegation by the Committee. The Committee, in its sole discretion, may delegate
all or part of its authority and powers under the Plan to one or more directors
and/or officers of the Company; provided, however, that the Committee may not
delegate its responsibility to (i) make Awards to executive officers; (ii) make
Awards which are intended to constitute qualified performance-based compensation
under Section 162(m) of the Code; or (iii) certify the satisfaction of the
Performance Goals pursuant to Section 6.1 in accordance with Section 162(m) of
the Code.

3.5
Indemnification Rights. No member of the Committee or any person to whom
authority was delegated in accordance with Section 3.4 above (each such person,
an "Indemnifiable Person") shall be liable for any action taken or omitted to be
taken or any determination made with respect to the Plan or any Award (unless
constituting fraud or a willful criminal act or omission).  Each Indemnifiable
Person shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense (including attorneys' fees) that may be
imposed upon or incurred by such Indemnifiable Person to the fullest extent
permitted under Indiana law in the manner provided in the Company's by-laws as
may be amended from time to time. In the performance of their responsibilities
with respect to the Plan, such individuals shall be entitled to rely upon
information and advice furnished by the Company's officers, agents, attorneys,
consultants and accountants and any other party deemed necessary or appropriate,
and no such individual shall be liable for any action taken or not taken in
reliance upon any such advice.  The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which an Indemnifiable
Person may be entitled, or any power that the Company may have to indemnify them
or hold them harmless.

3.6
Construction and Interpretation.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan, or any Award shall be within the sole and
complete discretion of the Committee.

 
- 5 -

--------------------------------------------------------------------------------

4. Eligibility and Participation.
4.1
Eligibility. Employees of the Company, a Parent and any Related Entity are
eligible to participate in the Plan.





4.2
Participation. The Committee, in its discretion, shall select, no later than the
Determination Date, the persons who shall be Participants for the Performance
Period.  Only eligible individuals who are designated by the Committee to
participate in the Plan with respect to a particular Performance Period may
participate in the Plan for that Performance Period.  An individual who is
designated as a Participant for a given Performance Period is not guaranteed or
assured of being selected for participation in any subsequent Performance
Period.

4.3
New Hires; Newly Eligible Participants. A newly hired or newly eligible
Participant will be eligible to receive a Pro-rated Award. The amount of any
Award paid to such Participant shall not exceed that proportionate amount of the
Maximum Award set forth in Section 2.13.

4.4
Leaves of Absence.  If a Participant is on a leave of absence for a portion of a
Performance Period, the Participant will be eligible to receive a Pro-rated
Award reflecting participation for the period during which he or she was
actively employed and not any period when he or she was on leave.

5. Terms of Awards.
5.1
Determination of Target Awards.  Prior to, or reasonably promptly following the
commencement of each Performance Period, but no later than the Determination
Date, the Committee, in its discretion, shall establish the Target Award for
each Participant or group of Participants, the payment of which shall be
conditioned on the achievement of the Performance Goals for the Performance
Period.





5.2
Determination of Performance Goals and Performance Formula. Prior to, or
reasonably promptly following the commencement of, each Performance Period, but
no later than the Determination Date, the Committee, in its discretion, shall
establish in writing the Performance Goals for the Performance Period and shall
prescribe a formula for determining the percentage of the Target Award which may
be payable based upon the level of attainment of the Performance Goals for the
Performance Period.  The Performance Goals shall be based on one or more
Performance Criteria, each of which may carry a different weight, and which may
differ from Participant to Participant.  The Performance Goals may be set for a
group of participants based on one of more Performance Criteria applied to the
Company as a whole or any other subgroup as authorized in Section 2.17.



- 6 -

--------------------------------------------------------------------------------



5.3
Adjustments. The Committee is authorized, in its discretion, to adjust or modify
the calculation of a Performance Goal for a Performance Period in connection
with any one or more of the following events:



(a)
asset write-downs;

(b)
significant litigation or claim judgments or settlements;

(c)
the effect of changes in tax laws, accounting standards or principles, or other
laws or regulatory rules affecting reporting results;

(d)
any reorganization and restructuring programs;

(e)
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) and/or in management's
discussion and analysis of financial condition and results of operations
appearing in the Company's annual report to shareholders for the applicable year
or period;

(f)
acquisitions or divestitures;

(g)
any other specific unusual or nonrecurring events or objectively determinable
category thereof;

(h)
foreign exchange gains and losses; and

(i)
a change in the Company's fiscal year.

No adjustment shall be made if the effect would be to cause an Award to fail to
qualify as performance-based compensation under Section 162(m) of the Code.

6. Payment of Awards.


6.1
Determination of Awards; Certification.



(a)
Following the completion of each Performance Period, the Committee shall
determine the extent to which the Performance Goals have been achieved or
exceeded.  If the minimum Performance Goals established by the Committee are not
achieved, then no payment will be made.

(b)
To the extent that the Performance Goals are achieved, the Committee shall
certify in writing, in accordance with the requirements of Section 162(m) of the
Code, the extent to which the Performance Goals applicable to each Participant,
or group of Participants, have been achieved and shall then determine, in
accordance with the prescribed formula, the amount of each Participant's Award.





(c)
In determining the amount of each Award, the Committee may reduce or eliminate
the amount of an Award by applying Negative Discretion if, in its discretion,
such reduction or elimination is appropriate.





(d)
In no event shall the amount of an Award for any Plan Year exceed the Maximum
Award.

6.2
Form and Timing of Payment.  Except as otherwise provided herein, as soon as
practicable following the Committee's certification pursuant to Section 6.1 for
the applicable Performance Period, each Participant shall receive a lump sum
payment of his or her Award, less required withholding.  In no event shall such
payment be made later than 2 1/2 months following the end of the Performance
Period.  Payment shall generally be made in cash, provided, however, that, at
the discretion of the Committee, the Company may elect to satisfy such payment
in Shares in lieu of cash, or in a combination of cash and Shares.  The issuance
of any Shares shall be contingent on the availability of Shares under the
Company Long-Term Incentive Plan (or such successor plan).



- 7 -

--------------------------------------------------------------------------------



6.3
Employment Requirement. Except as otherwise provided in Section 7, no Award
shall be paid to any Participant who is not actively employed by the Company or
an Affiliate on the date that Awards are paid.



6.4
Deferral of Awards. The Committee, in its discretion, may permit or require a
Participant to defer the payment of an Award that would otherwise be paid under
the Plan.  Any deferral election shall be subject to such rules and procedures
as shall be determined by the Committee in its discretion.





7. Termination of Employment.
7.1
Employment Requirement. Except as otherwise provided in Section 7.2 if a
Participant's employment terminates for any reason prior to the date that Awards
are paid, all of the Participant's rights to an Award for the Performance Period
shall be forfeited. However, if a Participant's employment is terminated without
Cause during a Performance Period, the Participant will be paid a Pro-rated
Award if required under the terms of an Award Agreement or other written
agreement between the Company and the Participant.    In addition, the
Committee, in its discretion, may pay a Pro-rated Award, subject to the
Committee's certification that the Participant's Performance Goals for the
Performance Period have been met. Such Pro-rated Award will be paid at the same
time and in the same manner as Awards are paid to other Participants.
Notwithstanding the foregoing, if a Participant's employment is terminated for
Cause, the Participant shall in all cases forfeit any Award not already paid.

7.2
Termination of Employment Due to Death or Disability. If a Participant's
employment is terminated by reason of his or her death or Disability during a
Performance Period, the Participant or his or her beneficiary will be paid a
Pro-rated Award.  If a Participant's employment is terminated by reason of his
or her death or Disability following a Performance Period but before the date
that Awards are paid, the Participant or his or her beneficiary will be paid the
Award that would otherwise be payable if the Participant remained employed
through the date that Awards are paid.  In the case of a Participant's
Disability, the employment termination shall be deemed to have occurred on the
date that the Committee determines that the Participant is Disabled. Payment of
such Award or Pro-rated Award, as applicable will be made at the same time and
in the same manner as Awards are paid to other Participants.



8. Change in Control.
If a Change in Control occurs during a Performance Period, Awards under the Plan
will be calculated based on the Company's performance as of the date of the
Change in Control. Awards paid in connection with a Change in Control will be
paid no later than 2 1/2 months following the date of the Change in Control.


- 8 -

--------------------------------------------------------------------------------



9. General Provisions.
9.1
Compliance with Legal Requirements.  The Plan and the granting of Awards shall
be subject to all applicable federal and state laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required.

9.2
Non-transferability.  A person's rights and interests under the Plan, including
any Award previously made to such person or any amounts payable under the Plan
may not be assigned, pledged, or transferred, except in the event of the
Participant's death, to a designated beneficiary in accordance with the Plan, or
in the absence of such designation, by will or the laws of descent or
distribution.

9.3
No Right to Employment.  Nothing in the Plan or in any notice of Award shall
confer upon any person the right to continue in the employment of the Company or
any Affiliate or affect the right of the Company or any Affiliate to terminate
the employment of any Participant.

9.4
No Right to Award.  Unless otherwise expressly set forth in an employment
agreement signed by the Company and a Participant, a Participant shall not have
any right to any Award under the Plan until such Award has been paid to such
Participant and participation in the Plan in one Performance Period does not
connote any right to become a Participant in the Plan in any future Performance
Period.

9.5
Withholding.  The Company shall have the right to withhold from any Award, any
federal, state or local income and/or payroll taxes required by law to be
withheld and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.

9.6
Amendment or Termination of the Plan.  The Board or the Committee may, at any
time, amend, suspend or terminate the Plan in whole or in part; provided, that,
no amendment that requires shareholder approval in order for the Plan to
continue to comply with Section 162(m) of the Code shall be effective unless
approved by the requisite vote of the shareholders of the Company. 
Notwithstanding the foregoing, no amendment shall adversely affect the rights of
any Participant to Awards allocated prior to such amendment, suspension or
termination.

9.7
Unfunded Status.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Company and any Participant, beneficiary or
legal representative or any other person. To the extent that a person acquires a
right to receive payments under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.  All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan.  The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended (ERISA).

9.8
Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of Indiana without regard to conflicts of law.

9.9
Beneficiaries. To the extent that the Committee permits beneficiary
designations, any payment of Awards due under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company's practices.  If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.

 
- 9 -

--------------------------------------------------------------------------------

9.10
Section 162(m) of the Code; Bifurcation of the Plan.  It is the intent of the
Company that the Plan and the Awards made to Participants who are or may become
persons whose compensation is subject to Section 162(m) of the Code satisfy any
applicable requirements to be treated as qualified performance-based
compensation under Section 162(m) of the Code. The provisions of the Plan may at
any time be bifurcated by the Board or the Committee so that certain provisions
of the Plan or any Award intended to satisfy the applicable requirements of
Section 162(m) of the Code are only applicable to persons whose compensation is
subject to Section 162(m) of the Code.

9.11
Section 409A of the Code. It is intended that payments under the Plan qualify as
short-term deferrals exempt from the requirements of Section 409A of the Code.
Notwithstanding anything to the contrary in the Plan: (i) no payment or
distribution under this Plan that constitutes an item of deferred compensation
under Section 409A of the Code and becomes payable by reason of a Participant's
termination of employment or service with the Company will be made to such
Participant until such Participant's termination of employment or service
constitutes a "separation from service" under Section 409A of the Code; and (ii)
to the extent required in order to comply with Section 409A of the Code, amounts
that would otherwise be payable and benefits that would otherwise be provided
during the six (6) month period immediately following the Participant's
termination of employment shall instead be paid on the first business day after
the date that is six (6) months following the Participant's separation from
service (or upon the Participant's death, if earlier).  In addition, for Plan
purposes, each amount to be paid or benefit to be provided to the Participant
pursuant to the Plan, which constitute deferred compensation subject to Section
409A of the Code, shall be construed as a separate identified payment for
purposes of Section 409A of the Code.  The Company makes no representation that
any or all of the payments or benefits described in this Plan will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment.  A
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.

9.12
Expenses.  All costs and expenses in connection with the administration of the
Plan shall be paid by the Company.

9.13
Section Headings.  The headings of the Plan have been inserted for convenience
of reference only and in the event of any conflict, the text of the Plan, rather
than such headings, shall control.

9.14
Severability.  In the event that any provision of the Plan shall be considered
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been contained therein.

9.15
Gender and Number.  Except where otherwise indicated by the context, wherever
used, the masculine pronoun includes the feminine pronoun; the plural shall
include the singular, and the singular shall include the plural.

9.16
Non-exclusive.   Nothing in the Plan shall limit the authority of the Company,
the Board or the Committee to adopt such other compensation arrangements, as it
may deem desirable for any Participant.

9.17
Notice.  Any notice to be given to the Company or the Committee pursuant to the
provisions of the Plan shall be in writing and directed to the Secretary of the
Company at 111 Congressional Blvd, Suite 500; Carmel, IN 46032.

 
- 10 -

--------------------------------------------------------------------------------

9.18
Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
assets of the Company.

9.19
Recoupment. Notwithstanding anything in the Plan to the contrary, all Awards
granted under the Plan and any payments made under the Plan shall be subject to
claw-back or recoupment as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.  This Section 9.19 is in addition to, and not in lieu of, any and all
other rights of the Board and/or the Company under applicable law and shall
apply notwithstanding anything to the contrary in the Plan.



- 11 -


--------------------------------------------------------------------------------


 